DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. Being exemplary, independent claim 1 recites “determining an image domain difference map” and “determining a motion of a patient.” Determining an image domain difference map is a mathematical calculation consisting of subtracting the intensity values of a motion image and those of a reference image. Additionally, subtraction of intensity values of a motion image and those of a reference image, i.e., matrix subtraction, may be performed as a mental process with the aid of pen and paper. Determining a motion of a patient is a mental process consisting of comparing the appearance and/or values of a motion image and a reference image and/or the appearance and/or values of the image domain difference map to determine whether motion has occurred between the reference image and the motion image. This judicial exception is not integrated into a practical application because the claim does not recite an integration of the motion determination into a practical application. The claim merely recites that a motion of a patient is determined but provides no application for this motion determination. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “a method of performing magnetic resonance imaging” and “acquiring MRI signals using an MRI protocol.” A method of performing MRI merely defines the field of use of the judicial exemption. MPEP 2106.05(h). Acquiring MRI signals using an MRI protocol is mere data gathering. MPEP 2106.05(g). 
Independent claim 16 recites “[a] non-transitory computer-readable storage medium with an executable program.” This is a mere recitation of a generic non-transitory CRM containing a program for implementing the abstract idea. MPEP 2106.05(b). 
Independent claim 17 recites “[a] computer program product having a computer program” and “a memory of a controller of the magnetic resonance imaging system.” A computer program product containing a computer program for implementing the abstract idea is a mere recitation of a generic computer program product containing a program for implementing the abstract idea. A controller with memory for implementing the abstract idea is a mere recitation of a generic controller for implementing the abstract idea. MPEP 2106.05(b). Specifying that the controller is part of the magnetic resonance imaging system merely defines the field of use of the controller. MPEP 2106.05(h).
Independent claim 18 recites “a magnetic resonance imaging device,” “a scanner configured to acquire MRI signals using an MRI protocol,” and “a processor.” Implementing the abstract idea on a MRI device merely defines the field of use of the device. MPEP 2106.05(h). Using a scanner to acquire MRI signals using an MRI protocol is a recitation of mere data gathering in the field of use of MRI. MPEP 2106.05(g) and MPEP 2106.05(h). A processor for implementing the abstract idea is a mere recitation of a generic processor for implementing the abstract idea. MPEP 2106.05(b). 
Dependent claim 2 merely recites a mathematical calculation to define the baseline such as linear interpolation/fit. 
Dependent claim 3 merely specifies that the baseline is related to a 2-D plane.
Dependent claims 4 and 5 merely recite a mathematical calculation, a machine learning algorithm, to determine motion.
Dependent claim 6 merely recites a data gathering step of generating an MRI image from MRI signals as a step prior to performing the mathematical calculation of determining the image domain difference map. 
Dependent claim 7 merely specifies that the MRI protocol has an undersampling factor.
Dependent claims 8 and 9 merely specify the size of the subset is based on the motion time period.
Dependent claim 10 merely recites a data gathering step of generating an MRI image from MRI signals as a step prior to performing the mathematical calculation of determining the image domain difference map and specifying that the size of the subset is longer than the motion time period. 
Dependent claim 11 merely specifies the field of use of the MRI protocol for data gathering to be MRI fingerprinting.
Dependent claim 15 recites labelling motion regions on one or more MRI images. Labeling motion regions is a mental process that can be aided by pen and paper consisting of taking the previously determined motion and indicating the motion on an MRI image by applying or drawing labels on the image. Further, labelling motion regions and displaying them in an MRI image is also insignificant extra-solution activity as it merely outputs the determined motion for display. MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz et al. (“Rigid motion-corrected magnetic resonance fingerprinting” September 3, 2018), hereinafter “Cruz,” in further view of Fitzpatrick et al. (“Chapter 8: Image Registration” 2000), hereinafter “Fitzpatrick.”

Regarding claim 1, Cruz discloses a method of performing magnetic resonance imaging (MRI) (magnetic resonance fingerprinting method, Abstract), the method comprising:
acquiring MRI signals using an MRI protocol (k-space acquisition using MRF protocol, Abstract, Introduction, & Methods);
determining an image domain comparison (rigid image registration between intermediate images and reference intermediate images to determine translation and rotational motion, Methods) based on: a subset of the acquired MRI signals (intermediate images constructed from sliding window of k-space acquisition, Methods), and a reference MRI image of the MRI protocol (reference intermediate images, Methods); and
determining a motion of a patient based on the image domain comparison (rigid image registration between intermediate images and reference intermediate images to determine translation and rotational motion, Methods).
However, Cruz may not explictly disclose determining an image domain difference map.
However, in the same field of endeavor of MRI, Fitzpatrick teaches determining an image domain difference map (rigid image registration determines the difference between an image and a reference image to determine a translation and rotation transform between the image and the reference image, P.387 & 412-413).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of image registration between an image and a reference image to determine a translation and rotation transform with Fitzpatrick’s teaching of image registration to determine a translation and rotation transform based on a determination of the difference between an image and a reference image to achieve the predictable result of allowing for the simple and fast calculation of the sum of squares of intensity differences to iteratively match the image and the reference image to determine changes between the image and the reference image.

Regarding claim 2, Cruz may not explictly disclose determining the motion of the patient comprises identifying a baseline of the image domain difference map.
However, in the same field of endeavor of MRI, Fitzpatrick teaches determining the motion of the patient comprises identifying a baseline of the image domain difference map (iterative registration employing fast, linear interpolation is a low-pass filter baseline, P.421).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of iterative image registration between an image and a reference image to determine a translation and rotation transform with Fitzpatrick’s teaching of iterative image registration to determine a translation and rotation transform based on linear interpolation to achieve the predictable result of allowing for the simple and fast calculation of the sum of squares of intensity differences to iteratively match the image and the reference image to determine changes between the image and the reference image.

Regarding claim 3, while Cruz discloses a 2-D plane (rigid registration translation (Tx, Ty) and rotation (R) define a 2-D planar transform, Methods, Fig. 1), Cruz may not explicitly disclose that this 2-D plane corresponds to a baseline.
However, in the same field of endeavor of MRI, Fitzpatrick teaches the baseline is associated with a 2-D plane (the transform defines a plane from which a point X is matched to a point X’ P.379, 382-385, P.399).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of iterative image registration between an image and a reference image to determine a translation and rotation transform with Fitzpatrick’s teaching of iterative image registration to determine a translation and rotation transform based on linear interpolation to achieve the predictable result of allowing for the simple and fast calculation of the sum of squares of intensity differences to iteratively match the image and the reference image to determine changes between the image and the reference image.

Regarding claim 6, Cruz discloses combining the MRI signals of the subset of the acquired MRI signals to obtain an MRI image (intermediate images constructed from sliding window of k-space acquisition, Methods), wherein the image domain comparison is determined based on the MRI image (rigid image registration between intermediate images and reference intermediate images to determine translation and rotational motion, Methods).
However, Cruz may not explictly disclose determining an image domain difference map.
However, in the same field of endeavor of MRI, Fitzpatrick teaches determining an image domain difference map (rigid image registration determines the difference between an image and a reference image to determine a translation and rotation transform between the image and the reference image, P.387 & 412-413).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of image registration between an image and a reference image to determine a translation and rotation transform with Fitzpatrick’s teaching of image registration to determine a translation and rotation transform based on a determination of the difference between an image and a reference image to achieve the predictable result of allowing for the simple and fast calculation of the sum of squares of intensity differences to iteratively match the image and the reference image to determine changes between the image and the reference image.

Regarding claim 7, Cruz discloses the subset of the acquired MRI signals based on an undersampling factor of the MRI protocol (MRF uses undersampled trajectories employing an acceleration factor, Introduction).

Regarding claim 10, while Cruz discloses the reference MRI image is determined based on the acquired MRI signals (reference intermediate image is constructed from k-space acquired by the MRF protocol, Methods) wherein the acquired MRI signals are acquired over a time duration that is longer than a time duration of the motion (the width of the reference subset window is larger than the subset window and is optimized to minimize motion estimation errors, Image reconstruction).

Regarding claim 11, Cruz discloses the MRI protocol is a fingerprinting MRI protocol (magnetic resonance fingerprinting method, Abstract).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz in further view of Fitzpatrick as applied to claims 1 or 2 above, and further in view of Gholipour-Baboli et al. (U.S. Pub. No. 2018/0260981), hereinafter “Gholipour.”

Regarding claim 4, while Cruz in further view of Fitzpatrick teaches determining motion from the image domain difference map as detailed above, Cruz in further view of Fitzpatrick may not explictly teach the motion of the patient is determined using a machine learning algorithm obtaining the image domain difference map as an input.
However, in the same field of endeavor of MRI, Gholipour teaches the motion of the patient is determined using a machine learning algorithm obtaining the image domain difference map as an input (a support vector machine classifier or a machine learning-based classifier may be used to determine motion based on a image domain difference map input determined from the difference between slice images, [0021]-[0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz in further view of Fitzpatrick’s teaching of determining motion from the image domain difference map using registration with Gholipour’s teaching of determining motion from the image domain difference map using a SVM or ML classifier to achieve the predictable result of providing high sensitivity and high accuracy in identifying motion. Gholipour, [0023].

Regarding claim 5, while Cruz in further view of Fitzpatrick teaches determining motion from the image domain difference map as detailed above, Cruz in further view of Fitzpatrick may not explictly teach the motion of the patient is determined using a machine learning algorithm obtaining the image domain difference map as an input.
However, in the same field of endeavor of MRI, Gholipour teaches the motion of the patient is determined using a machine learning algorithm obtaining the image domain difference map as an input (a support vector machine classifier or a machine learning-based classifier may be used to determine motion based on a image domain difference map input determined from the difference between slice images, [0021]-[0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz in further view of Fitzpatrick’s teaching of determining motion from the image domain difference map using registration with Gholipour’s teaching of determining motion from the image domain difference map using a SVM or ML classifier to achieve the predictable result of providing high sensitivity and high accuracy in identifying motion. Gholipour, [0023].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz in further view of Fitzpatrick as applied to claims 1 or 7 above, and further in view of Xu et al. (“Rigid motion correction for magnetic resonance fingerprinting with sliding-window reconstruction and image registration” November 12, 2018), hereinafter “Xu.”

Regarding claim 8, while Cruz discloses determining the subset of the acquired MRI signals based on the motion of the patient (the width of the subset window is optimized based on the necessary temporal resolution for head motion and minimizing aliasing artifacts impacting image quality, Image reconstruction), Cruz may not explictly disclose determining the subset of the acquired MRI signals based on a time duration of the motion of the patient.
However, in the same field of endeavor of MRF, Xu teaches determining the subset of the acquired MRI signals based on a time duration of the motion of the patient (the width of the subset window is optimized based on the pattern and frequency of the motion, 4. Discussion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of optimizing the width of the subset window with Xu’s teaching of optimizing the width of the subset based on the pattern and frequency of the motion to achieve the predictable result of improving the accuracy of motion estimation by increasing the SNR or reducing the effect of motion on intermediate images. Xu, 4. Discussion.

Regarding claim 9, while Cruz discloses determining the subset of the acquired MRI signals based on the motion of the patient (the width of the subset window is optimized based on the necessary temporal resolution for head motion and minimizing aliasing artifacts impacting image quality, Image reconstruction), Cruz may not explictly disclose determining the subset of the acquired MRI signals based on a time duration of the motion of the patient.
However, in the same field of endeavor of MRF, Xu teaches determining the subset of the acquired MRI signals based on a time duration of the motion of the patient (the width of the subset window is optimized based on the pattern and frequency of the motion, 4. Discussion).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of optimizing the width of the subset window with Xu’s teaching of optimizing the width of the subset based on the pattern and frequency of the motion to achieve the predictable result of improving the accuracy of motion estimation by increasing the SNR or reducing the effect of motion on intermediate images. Xu, 4. Discussion.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz in further view of Fitzpatrick as applied to claim 1 above, and further in view of Maclaren et al. (“Prospective motion correction in brain imaging: A review” 2013), hereinafter “Maclaren.”

Regarding claim 12, while Cruz discloses based on the motion of the patient (rigid image registration between intermediate images and reference intermediate images to determine translation and rotational motion, Methods) prospectively correcting for motion (prospective motion correction can also be used, Discussion), Cruz may not explictly disclose performing a re-configuration of one or more acquisition parameters of the MRI protocol while applying the MRI protocol.
However, in the same field of endeavor of MRI, Maclaren teaches based on the motion of the patient (tracking the position and orientation during MR imaging and determining transforms describing the motion of the object, Theory): performing a re-configuration of one or more acquisition parameters of the MRI protocol while applying the MRI protocol (updating the gradient encoding in real time, Introduction, Fig. 1; adjust gradient and RF fields in real time, Image Volume Update).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of incorporating prospective motion correction with Maclaren’s teaching of prospective motion correction including updating the gradient and RF fields in real time to achieve the predictable result of improving data quality by allowing adjustment of the FOV to prevent data loss if the object moves out of the imaging volume in the slice-encode direction and/or to ensure sufficiently dense sampling of k-space in the presence of rotations. Maclaren, Ensure Data Consistency and Adequate Sampling. 

Regarding claim 13, Cruz discloses determining of the motion of the patient (rigid image registration between intermediate images and reference intermediate images to determine translation and rotational motion, Methods).
However, Cruz may not explictly teach monitoring a time lag between said determining of the motion of the patient and a reconfiguration of one or more acquisition parameters of the MRI protocol based on the motion of the patient;
comparing the time lag and a speed of the motion; and
selectively re-acquiring one or more of the MRI signals based on the comparison between the time lag and the speed of the motion.
However, in the same field of endeavor of MRI, Maclaren teaches monitoring a time lag (monitoring and quantifying the latency of the motion corrected pose data, Quality of Tracking Data) between said determining of the motion of the patient (tracking the position and orientation during MR imaging and determining transforms describing the motion of the object, Theory) and a reconfiguration of one or more acquisition parameters of the MRI protocol based on the motion of the patient (updating the gradient encoding, Introduction, Fig. 1; adjust gradient and RF fields, Image Volume Update);
comparing the time lag and a speed of the motion (compare the latency with the object velocity to determine whether it meets a threshold); and
selectively re-acquiring one or more of the MRI signals based on the comparison between the time lag and the speed of the motion (reacquire k-space lines when the latency threshold is reached or exceeded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of incorporating prospective motion correction with Maclaren’s teaching of prospective motion correction supplemented by monitoring the motion correction latency compared to the object velocity relative to a reacquisition threshold to achieve the predictable result of improving the accuracy of the corrected MRI data by preventing the corrected data from lagging behind the true position of the object. 

Regarding claim 14, Cruz discloses determining of the motion of the patient (rigid image registration between intermediate images and reference intermediate images to determine translation and rotational motion, Methods).
However, Cruz may not explictly teach monitoring a time lag between said determining of the motion of the patient and a reconfiguration of one or more acquisition parameters of the MRI protocol based on the motion of the patient;
comparing the time lag and a repetition rate of pulses or echoes of the MRI protocol, and
selectively re-acquiring one or more of the MRI signals based on the comparison between the time lag and the repetition rate of pulses or echoes of the MRI protocol.
However, in the same field of endeavor of MRI, Maclaren teaches monitoring a time lag (monitoring and quantifying the latency of the motion corrected pose data, Quality of Tracking Data) between said determining of the motion of the patient (tracking the position and orientation during MR imaging and determining transforms describing the motion of the object, Theory) and a reconfiguration of one or more acquisition parameters of the MRI protocol based on the motion of the patient (updating the gradient encoding, Introduction, Fig. 1; adjust gradient and RF fields, Image Volume Update);
comparing the time lag and a repetition rate of pulses or echoes of the MRI protocol (compare the latency with a predetermined acceptable lag for clinical imaging based on the expected motion threshold), and
selectively re-acquiring one or more of the MRI signals based on the comparison between the time lag and the repetition rate of pulses or echoes of the MRI protocol (reacquire k-space lines when the latency exceeds the predetermined acceptable lag for clinical imaging based on the expected motion threshold).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of incorporating prospective motion correction with Maclaren’s teaching of prospective motion correction supplemented by monitoring the motion correction latency compared to an acceptable lag for clinical imaging based on an expected motion threshold to achieve the predictable result of improving the accuracy of the corrected MRI data by preventing the corrected data from lagging behind the true position of the object. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz in further view of Fitzpatrick as applied to claim 1 above, and further in view of Krueger et al. (U.S. Pub. No. 2021/0244283), hereinafter “Krueger.”

Regarding claim 15, Curz may not explictly disclose based on the motion of the patient: labelling one or more regions in one or more MRI images defined by the acquired MRI signals and which include motion artifacts associated with the motion.
However, in the same field of endeavor of MRI, Krueger teaches based on the motion of the patient: labelling one or more regions in one or more MRI images defined by the acquired MRI signals and which include motion artifacts associated with the motion (relative magnitude of motion is labeled on an MRI image with regions with motion artifacts being labelled with a lighter color, [0097] & Fig. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of determining motion of the patient and constructing MR images from acquired MRF data with Krueger’s teaching of labeling regions of MR images to achieve the predictable result of improving the ability of a viewer of the MR image to determine which regions of the MR image should be discarded or utilized in image reconstruction. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz in further view of Fitzpatrick in further view of Xu.

Regarding claim 16, while Cruz discloses an executable program that when executed performs the method (MRF protocol performed on an Ingenia MR system, Experiments; motion correction performed using MATLAB, Image reconstruction) of claim 1 (see rejection of claim 1 above), Cruz may not explictly disclose a non-transitory computer readable storage medium with an executable program stored thereon, that when executed, instruct a processor to perform the method.
However, in the same field of endeavor of MRF, Xu teaches a non-transitory computer readable storage medium with an executable program stored thereon, that when executed, instruct a processor to perform the method (MRF protocol performed on a Magnetom Prisma scanner, Experiments; motion correction performed using MATLAB on a computer with a processing unit and memory, Image reconstruction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Cruz’s disclosure of motion correction using an algorithm with Xu’s teaching of motion correction using an algorithm implemented onboard a computer to achieve the predictable result of allowing for the rapid and accurate computation and application of motion correction parameters for MRF data. 



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz in further view of Fitzpatrick as applied to claim 1 above, and further in view of Mehta et al. (U.S. Pub. No. 2018/0292497), hereinafter “Mehta.”

Regarding claim 17, Cruz discloses a computer program (MRF protocol performed on an Ingenia MR system, Experiments; motion correction performed using MATLAB, Image reconstruction) that when executed performs the method of claim 1 (see rejection of claim 1 above).
However, Cruz may not explictly disclose a computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance imaging system, when executed by the controller, causes the magnetic resonance system to perform the method as claimed in claim 1.
However, in the same field of endeavor of MRF, Mehta teaches a computer program product having a computer program which is directly loadable into a memory of a controller of the magnetic resonance imaging system, when executed by the controller, causes the magnetic resonance system to perform the method as claimed in claim 1. (computer system that controls the MRF system to perform MRF protocol and motion correction, [0011]; MRI system including a programmable processor implemented as part of the operator workstation, [0046]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Cruz’s disclosure of acquiring MRF using an MRI scanner and motion correction using an algorithm with Mehta’s teaching of acquiring MRF and performing motion correction using a programmed processor implemented as part of the operator workstation of the MRI system to achieve the predictable result of improving the ease and speed of performing MRF motion correction by allowing for automated or semi-automated acquisition of motion corrected MRF data.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cruz in further view of Fitzpatrick in further view of Xu.

Regarding claim 18, Cruz discloses a magnetic resonance imaging (MRI) device (Ingenia MR system, Experiments):
a scanner configured to acquire MRI signals using an MRI protocol (MRF protocol performed on an Ingenia MR system, Experiments); and
an algorithm (motion correction performed using MATLAB, Image reconstruction) configured to:
determine an image domain difference map based on a subset of the acquired MRI signals and a reference MRI image of the MRI protocol; and 
determine a motion of a patient based on the image domain difference map.
However, Cruz may not explictly disclose a processor and determining an image domain difference map.
However, in the same field of endeavor of MRI, Fitzpatrick teaches determining an image domain difference map (rigid image registration determines the difference between an image and a reference image to determine a translation and rotation transform between the image and the reference image, P.387 & 412-413).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cruz’s disclosure of image registration between an image and a reference image to determine a translation and rotation transform with Fitzpatrick’s teaching of image registration to determine a translation and rotation transform based on a determination of the difference between an image and a reference image to achieve the predictable result of allowing for the simple and fast calculation of the sum of squares of intensity differences to iteratively match the image and the reference image to determine changes between the image and the reference image.
However, Cruz in further view of Fitzpatrick may not explictly teach a processor.
However, in the same field of endeavor of MRF, Xu teaches a processor (MRF protocol performed on a Magnetom Prisma scanner, Experiments; motion correction performed using MATLAB on a computer with a processing unit and memory, Image reconstruction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Cruz’s disclosure of motion correction using an algorithm with Xu’s teaching of motion correction using an algorithm implemented onboard a computer to achieve the predictable result of allowing for the rapid and accurate computation and application of motion correction parameters for MRF data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (“Motion correction for magnetic resonance fingerprinting by using sliding-window reconstruction and image registration” 2017) discloses using a sliding window subset of MRF data to perform motion correction via image registration.
Mehta et al. (“Image reconstruction algorithm for motion insensitive magnetic resonance fingerprinting (MRF)” 2017) discloses using a subset of MRF data to perform motion correction via image registration.
Mehta et al. (“Image registration and robust fitting for motion insensitive magnetic resonance fingerprinting (MRF)” 2016) discloses using a subset of MRF data to perform motion correction via image registration.
Mehta et al. (“Image reconstruction algorithm for motion insensitive MR fingerprinting (MRF): MORF” 2018) discloses using a subset of MRF data to perform motion correction via image registration.
Tisdall et al. (“Volumetric navigators for prospective motion correction and selective reacquisition in neuroanatomical MRI” 2012) discloses using a subset of MRI data to perform motion correction via image registration including calculating a motion estimate using the difference between the subset image and a reference image. 
Benner et al. (“Diffusion imaging with prospective motion correction and reacquisition” 2011) discloses using a subset of MRI data to perform prospective motion correction via image registration including calculating a motion estimate using the difference between the subset image and a reference image. 
Beck et al. (U.S. Pub. No. 2016/0077180) discloses using a subset of MRI data to perform prospective motion correction via image registration.
Grodzki et al. (U.S. Pub. No. 2016/0097830) discloses using a subset of MRF data to perform motion correction via image registration.
Li et al. (U.S. Pub. No. 2019/0346523) discloses using a subset of MRF data to perform motion correction via image registration.
Samsonov et al. (U.S. Pub. No. 2012/0243756) discloses using a subset of MRI data to perform motion correction via image registration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793